lee, elmer edward v. state                                          







                     NO. 12-04-00319-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


RAYMOND MITCHELL RICHARDS,            §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction.  On August 11, 2004, Appellant was
convicted of the offense of burglary of a habitation, and punishment was assessed by the trial court.
Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of appeal
is filed within thirty days after the day sentence is imposed or suspended in open court unless a
motion for new trial is timely filed.  Where a timely motion for new trial has been filed, notice of
appeal shall be filed within ninety days after the sentence is imposed or suspended in open court. 
Id.  Appellant did not file a motion for new trial.  Therefore, his notice of appeal was due to have
been filed on or before September 10, 2004.  However, Appellant did not file his notice of appeal
until September 14, 2004.  Moreover, Appellant did not file a timely motion for extension of time
to file his notice of appeal as authorized by Tex. R. App. P. 26.3.  
            On October 8, 2004, this Court notified Appellant, pursuant to Rules 26.2 and 37.2, that the
clerk’s record did not show the jurisdiction of this Court, and it gave him until October 25, 2004 to
correct the defect.  The deadline has now passed, and Appellant has neither responded to our notice
or established the jurisdiction of this Court.                
 
 
 
            Because this Court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed.  See Slaton v. State, 981 S.W.2d 208 (Tex.
Cr. App. 1998).  
            The appeal is dismissed for want of jurisdiction.  
Opinion delivered October 29, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
















(DO NOT PUBLISH)